Title: From George Washington to Major General Steuben, 18 July 1780
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


					
						Dr Sir
						Hd Qrs [Preakness, N.J.] July 18th [1780]
					
					I have received your letter of the 14th and approve the measures you are taking.
					With regard to the light infantry you will see by the late General order, that I have ordered each regiment to furnish a company consisting of twenty rank and file—This is to be increased afterwards in proportion to the strength of the regiments—This appears to me to be the best plan to begin with. I think of having regiments of eight companies, not divided into batalions, with two field officers to each—I fear we shall not be able to afford more.
					We have had accounts from New York, that Greaves with six ships of the line arrived off the Hook the 13th yet we have received no account from Monmouth which is altogether inexplicable if he is arrived—The matter however is announced in such a form, that I fear it is true. I am with the greatest regard D. Baron Yr Most Obedt s.
				